Title: From George Washington to Lieutenant Colonel William Palfrey, 22 July 1779
From: Washington, George
To: Palfrey, William


        
          Dear Sir,
          West Point July 22 1779
        
        I received your letter of the 13th Inst. I am fully persuaded it will be a difficult task to collect, & properly arrange all the accounts of the army at this late Period. but I have no doubt but that your Industry & care will surmount every obstacle, & place the Business on the footing congress desire. It is an important & necessary work.
        I am exceedingly obliged by your tender of Services, & as I am convinced it was dictated by Sincerity, I shall not hesitate to call upon

you, when I have occasion to transact any little matter in which you can assist me without inconvenience. I am Dear Sir &c.
        
          G. Washington.
        
      